Exhibit 10.1

 

 

AMENDMENT TO
EMPLOYMENT AGREEMENT

 

The Employment Agreement dated June 17, 2013 between Duke Energy Corporation and
Lynn J. Good (the “Agreement”) is amended, effective as of June 25, 2015, as
follows:

 

1.                            Section 4(a) of the Agreement is hereby amended by
deleting the amount of “$1,200,000” where it appears and replacing it with
“$1,250,000”.

 

2.                              Section 4(b) of the Agreement is hereby amended
by (i) deleting the percentage “125%” in the first place that it appears and
replacing it with “not less than 140%”, and (ii) adding the following sentence
to the end thereof:  “If the Target Bonus Opportunity is increased during the
Term, then such adjusted target opportunity will thereafter be the Target Bonus
Opportunity for all purposes under this Agreement.”

 

3.                            Section 5(b) of the Agreement is hereby amended by
deleting the percentage “450%” and replacing it with “not less than 600%.”

 

4.                               Except as explicitly set forth herein, the
Agreement will remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this amendment as of the
day and year first above written.

 

 

 

DUKE ENERGY CORPORATION

 

 

 

 

/s/ E. Marie McKee

 

By: E. Marie McKee

 

Title: Chair, Compensation Committee

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Lynn J. Good

 

By: Lynn J. Good

 

--------------------------------------------------------------------------------